     Case 2:17-cv-00457-KJD-EJY Document 91 Filed 11/08/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for Ameriquest
 7   Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-R10

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:17-cv-00457-KJD-GWF
     COMPANY, AS TRUSTEE FOR
11   AMERIQUEST MORTGAGE SECURITIES
     INC., ASSET-BACKED PASS-THROUGH                  STIPULATION AND ORDER TO
12   CERTIFICATES, SERIES 2005-R10,                   DISMISS REMAINING UNJUST
13                                                    ENRICHMENT CLAIM
                   Plaintiff,
14
     vs.
15
16   SFR INVESTMENTS POOL 1, LLC;
     NORTHBROOK HOMEOWNERS
17   ASSOCIATION, INC.; and HOMEOWNER
     ASSOCIATION SERVICES, INC.,
18
19
                   Defendants.
20
21   SFR INVESTMENTS POOL 1, LLC,
22                 Counter/Cross Claimant,
23   vs.

24   DEUTSCHE BANK NATIONAL TRUST
     COMPANY, AS TRUSTEE FOR
25   AMERIQUEST MORTGAGE SECURITIES
26   INC., ASSET-BACKED PASS-THROUGH
     CERTIFICATES, SERIES 2005-R10.; JESSE
27   DAHILIG, an individual; LORRAINE
     DAHILIG, an individual,
28



                                              Page 1 of 3
     Case 2:17-cv-00457-KJD-EJY Document 91 Filed 11/08/19 Page 2 of 3




 1
                   Counter/Cross Defendants.
 2
                     STIPULATION AND ORDER TO DISMISS REMAINING
 3                            UNJUST ENRICHMENT CLAIM
 4
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff/Counter-
 5
     Defendant, Plaintiff, Deutsche Bank National Trust Company, as Trustee for Ameriquest
 6
     Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-R10
 7
     (“Plaintiff”), through its counsel of record, Robert A. Riether, Esq. and Rock K. Jung, Esq., of
 8
     the law firm Wright, Finlay & Zak, LLP; and Defendant/Counter-Claimant, SFR Investments
 9
     Pool 1, LLC (hereinafter “SFR”), by and through its counsel of record, Diana S. Ebron, Esq., of
10
     Kim Gilbert Ebron (collectively, the “Parties”), for dismissal of Plaintiff’s Claim for Unjust
11
     Enrichment action as follows:
12
            WHEREAS:
13
            1.     The real property which is the subject of this suit is commonly known as 4401
14
     Sparkle Crest Avenue, North Las Vegas, Nevada 89031; APN 124-31-110-026 (“Property”) and
15
     is part of the Northbrook Homeowners Association, Inc. (“HOA”);
16
            2.     On February 10, 2017, Plaintiff filed a Complaint for Quiet Title against SFR,
17
     HOA, and Homeowner Association Services, Inc. [ECF No. 1];
18
            3.     On February 28, 2017, Plaintiff filed its First Amended Complaint against the
19
     same defendants [ECF No. 5];
20
            4.     On April 17, 2017, SFR filed its Answer to the Complaint, its Counterclaim and
21
     Cross-Claim [ECF No. 14];
22
            5.     HOA, Plaintiff, and SFR filed competing Renewed Motions for Summary
23
     Judgment [ECF Nos. 61, 66, and 67, respectively];
24
            6.     On September 10, 2019, the Court entered its Order [ECF No. 86] granting
25
     Northbrook Homeowners Association’s Renewed Motion for Summary Judgment [ECF No.
26
     61], denying Deutsche Bank’s Renewed Motion for Summary Judgment [ECF No. 66], and
27
     granting SFR’s Renewed Motion for Summary Judgment [ECF No. 67] in part and denying it in
28



                                               Page 2 of 3
     Case 2:17-cv-00457-KJD-EJY Document 91 Filed 11/08/19 Page 3 of 3




 1   part. The Court granted summary judgment in favor of SFR on each of Plaintiff’s claims except
 2   as to Deutsche Bank’s unjust enrichment claim;
 3              NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that the sole
 4   remaining claim in Plaintiff’s Amended Complaint, the Fifth Cause of Action against SFR for
 5   unjust enrichment, shall be dismissed in its entirety with prejudice, with each side bearing their
 6   own attorneys fees and costs.
 7              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
 8   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
 9   Parties.
10              IT IS SO STIPULATED.
11              Dated this 8th day of November, 2019.
12
      WRIGHT, FINLAY & ZAK, LLP                            KIM GILBERT EBRON
13
14
      /s/ Rock K. Jung                                     /s/ Karen L. Hanks
15    Robert A Riether, Esq.                               Diana S. Ebron, Esq.
      Nevada Bar No. 12076                                 Nevada Bar. No. 10580
16
      Rock K. Jung, Esq.                                   Jacqueline A. Gilbert, Esq.
17    Nevada Bar No. 10906                                 Nevada Bar No. 10593
      7785 W. Sahara Ave., Suite 200                       Karen L. Hanks, Esq.
18    Las Vegas, NV 89117                                  Nevada Bar No. 9578
19    Attorneys for Plaintiff, Deutsche Bank               7625 Dean Martin Drive, Suite 110
      National Trust Company, as Trustee for               Las Vegas, NV 89139
20    Ameriquest Mortgage Securities Inc., Asset-          Attorneys for SFR Investments Pool 1, LLC
      Backed Pass-Through Certificates, Series
21    2005-R10
22
23
24                                                  IT IS SO ORDERED:
25
                                                    ___________________________________
26                                                  UNITED STATES DISTRICT COURT JUDGE
27                                                          November 8, 2019
                                                    DATED: _________________________
28



                                                  Page 3 of 3
